Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6-14-2022 have been fully considered but they are not persuasive. 
1.   Page 7:  Applicant argues assisted vs. unassisted.
i. the claim does NOT define what is considered assisted and unassisted.

ii.  Brachet teaches a mobile device (Figure 1, #101, comprised of Positioning S/W #103 and Reference DB #104) that can scan for wi-fi access points and consult its own database, therefore, scanning and identifying the wi-fi access points is done wholely by the mobile device and is therefore unassisted.   NOTE: Figure 2 shows the same mobile device performing the same steps/process in an unassisted fashion.
	“…The client software compares the observed 802.11 access points with those in its reference database [104] of access points, which may or may not reside on the device as well…”

iii. Applicant argues (bottom page 7 to top of page 8) about Brachet using a Wi-Fi database, which is located ON the mobile device and considered part of the device, hence it is NOT assisted.
Applicant again makes this point in middle of page 8 – it appears that the applicant has not correctly read prior art Brachet.

iv.  Is the applicant somehow putting forth an argument that the scanning antenna can do all the work by itself?   Without some type of computer/processor being connected and the data passed to it for processing?   

v.  Furthermore, even if the device used multiple procesors and databases, wouldn’t they all be considered part of the “whole system” and therefore NOT use/require assistance(?) from an outside agency – this goes to the point of needing an amendment to define exactly what the applicant is attempting to claim.


2.   Page 8:  Applicant aruges dividing a serach area into a plurality of tiles with shaped beams from at least one antenna.
i.  The concepts of a “search area” AND a “plurality of tiles” are given their face-value meaning, ie. there is nothing specific to those words/phrases in the art.   Hence a “search area” is an area that is searched/scanned while a “plurality of tiles” is merely areas/shapes that the search area can be further broken down into.

ii.  the concept of a “beam shape” has very little meaning other than face-value meaning, ie. an antenna has a scan area/range which it can transmit/receive data to/from.  In Brachet’s case, one skilled can broadly/reasonably interpret a beam shape to be the area such as found in Figures 5-6 which is/are the RADIO RANGE OF THE USER DEVICE (big circle) OR the BEAM/SCAN areas shown in Figure 12 around the access point #1201 OR the scan area found in Figures 20 and 22 which would be the LARGE block which is broken down into smaller blocks (ie. tiles)/
Any device (or data) that is received when the mobile device scans is considered to be within that seach area based upon the beam shape (Basic antenna technology that is well known and pre-dates applicant’s filing date puts forth omni, directional antennas, phased arrays (which can be steered), etc..  Each can be found to put forth a “beam shape” which can be segmented into smaller areas – hence this is not a novel concept unto itself).




3.  Applicant’s claim is highly broad and the applicant is giving a detailed interpretation instead of amending the claims to state these details.     
i.  The applicant should define what unassisted really means, what it must mean.

ii.  The applicant should further define what a search area is and what tiles are and how a beam shape is to be interpreted (instead of pointing back to their SPEC as they do on last sentence of page 8, see ref to Para’s 56-58).

4.  The examiner invites the applicant to further amend the claims with technical design details to better defind the scope of their inventive concept.

5.  The office action below is made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al. US 2016/0323704 and further in view of Zhou et al. US 2016/0245335.
As per claim 1, Brachet et al. US 2016/0323704 teaches a method of unassisted discovery for directional networking of platforms (Para #19 teaches scanning an area, which is used for directional networking, etc. and Figure 2 shows directional antenna(s) #205 on the scanning vehicle), comprising:
[0019] Under one aspect of the invention, a method of selecting and providing a relevant subset of Wi-Fi location information includes scanning for Wi-Fi access points within range of a client device, using a Wi-Fi database that covers a large target region to retrieve information about these access points, using this information to estimate the position of the mobile client device…. and providing information about Wi-Fi access points within this limited region to the client.
dividing a search area into a plurality of tiles with shaped beams from at least one antenna (Figure 2 shows directional antennas that can inherently point to various locations/tiles and figure 20 shows that an area can be partitioned into “tiles”.  Figures 20 and 22 are interpreted as showing tiles/blocks); 
[0050] FIG. 20 depicts a scheme for partitioning the surface of the Earth into a hierarchy of polygonal tiles and a scheme for generating a global unique identifier corresponding to each of these tiles;
partitioning the plurality of tiles into at least one tier (Brachet puts forth a hierarchy where “blocks/tiles” can be composed of larger/smaller quantities of other “blocks/tiles”, ie. TIERS – FOR EXAMPLE, one block/tile can be broken down into 4 smaller tiers (total 4) and then each of those 4 could be broken into 4 more tiers (totaling 16 tiers, etc.).  See also paragraphs 106, 113 and 130-131 and Figures 20 and 22 showing one “block/tile” can be broken down further into smaller “blocks/tiers”; 
[0098] A tile is referenced by a WPS Tile Identifier called a TileID. The TileIDs formed using the process described herein encode not only a latitude and a longitude but also the size minimum bounding rectangle (MBR) for the region of the corresponding tile by identifying the “level” of the corresponding tile. In this embodiment, tiles are arranged in a hierarchy, in which each tile has a prescribed “level”. A level-0 tile contains multiple level-1 tiles; a level-1 tile contains multiple level-2 tiles, etc. The method described herein stores and manipulates TileIDs in hexadecimal format, using the digits 0-9 and A-F.
assigning a search method to the at least one tier (Para #106 113 and 140 teach how the tiles/tiers will be correlated and searched, ie. as a person moves, more tiles/tiers and resolution can be sent.  See figure 22); 
[0106] Although TileIDs may be trivially compared to determine which tiles are contained by other tiles, there may also be a need to determine the set of tiles adjacent to a given tile contained within the database server. Given that the adjacent tiles may be of an unknown and unbounded level, in some preferred embodiments of the tile database (either the server database or the client's Tile Store), there is no trivial way to make this determination. Some methods include: (i) searching for access points that are in the general vicinity of a tile, and retrieving the corresponding TileIDs; (ii) searching for tiles at higher levels, and incrementally expanding the search to tiles at higher levels; (iii) using a database with spatial indexing capabilities.
[0113] One embodiment of the invention provides a method for incremental resolution of WPS Tiles. This process provides an initial set of access point location information that provides a lower accuracy location estimation, but accuracy improves as subsequent resolution levels are received from the server. This process can be used to provide high resolution near the projected location of the device, with lower resolution towards the extremities, thus reducing the amount of network transfer that is required to achieve initial location estimations with little loss in generality of the overall solution. Incremental resolution can be used within a single tile or amongst a set of tiles, e.g. the primary tile is retrieved at full resolution while secondary tiles are initially retrieved at a lower resolution.
[0140] As the person travels into the city, the device will move towards the boundary of the WPS Tiles that are stored on the client device. The WPS Client Software is able to calculate the boundaries of the cached region from the TileIDs of the cached tiles. When the estimated location of the client device is within a threshold distance of the cache boundaries, the Tile Manager will inform the Location Request Manager that additional tiles are required. This initiates another series of communications between the client Data Communication Module and the Central Server to retrieve additional tiles. This process repeats as needed based on the movements of the person and the constraints of the client device (such as storage and network capacity).
assigning parameters to the search method (Previous Para’s #112-113 and #140 teach at least assigning incremental resolutions/parameters for the search process, ie. as the user roams/moves and needs more data); 
covering at least one look direction within the search area in a time period (Figure 2 shows vehicle with directional antennas which inherently point and scan in different “look directions” as it traverse the roads (in Figures 3 thru 6), the examiner notes that a “time period” would encompass the timeline(s) over which the vehicle is operating/scanning, ie. can be broken down by seconds, minutes, hours, days, etc. and stored in database); 
[0019] Under one aspect of the invention, a method of selecting and providing a relevant subset of Wi-Fi location information includes scanning for Wi-Fi access points within range of a client device, using a Wi-Fi database that covers a large target region to retrieve information about these access points, using this information to estimate the position of the mobile client device, selecting a limited region in the vicinity of the estimated location of the client device, and providing information about Wi-Fi access points within this limited region to the client.
[0020] Under another aspect of the invention, the target region of the database is partitioned into a set of fixed geographical partitions according to a prearranged scheme, and the limited region is comprised of one or more of these partitions.
[0021] Under another aspect of the invention, the target region of the database is partitioned into a set of geometrically similar, polygonal tiles.

but is silent on
organizing slots into schedules for frames; 
executing the schedules; 
repeating the execution allowing one or more nodes to be discovered.  
At least Zhou et al. US 2016/0245335 teaches that a mobile can receive information regarding transmission “slots” so as to avoid these transmission slots and prevent interference and then “executing” the method steps according to that schedule (Para’s #67 and #69-70)
[0067] The UE 502 receives the list of IDs from node 510. The UE 502 uses the received list of IDs to schedule a time slot during a discovery window for the transmission of response frames by the nodes 504, 508, 514, 516, 518. The UE 502 schedules the time slots in the discovery window such that nodes 504, 508, 514, 516, 518 do not transmit their respective response frames at the same time. Also, the transmission medium is reserved for a sufficient duration to allow for all of the response frames to be transmitted according to the scheduled time slots in the discovery window. After the UE 502 schedules the response frames for nodes 504, 508, 514, 516, 518, the UE 502 transmits a trigger frame (not shown) to nodes 504, 508, 514, 516, 518. The trigger frame transmitted to nodes 504, 508, 514, 516, 518 includes the schedule for the transmission of the response frames by nodes 504, 508, 514, 516, 518. Nodes 504, 508, 514, 516, 518 transmit their response frame at the scheduled time slot in the discovery window. Because nodes 504, 508, 514, 516, 518 transmit their respective response frames at different time slots in the discovery window, the likelihood of collision is reduced. Reducing the likelihood of collision among their respective response frames reduces the amount of time needed by the UE 502 to discover nodes 504, 508, 514, 516, 518.
Zhou further teaches “repeating the execution allowing one or more nodes to be discovered” (see below) which shows how (in figure 7) they can “repeat” the method/process with each of the sectors (first #722, then moves to #724, etc.):
[0074] “..After response frames from all nodes located in beam-formed sector 722 are received by the UE 702, the UE 702 transmits trigger frame 738 to all nodes located in beam-formed sector 724, which includes node 708. In response to receiving the trigger frame 738, node 708 transmits response frame 740 to the UE 702…..Similar procedures described supra with reference to beam-formed sectors 722, 724 can be implemented with reference to beam-formed sectors 726, 728, 730, 732….”
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Brachet, such that it organizes slots into schedules for frames AND executes the schedules AND repeats the execution allowing one or more nodes to be discovered, to provide the ability to schedule transmission frame slots such that they don’t interfere with others during their scheduled transmission in a repetitive fashion (so all access points/mobiles can be found and scheduled for non-interfering communications).



As per claims 3 and 17, the combo teaches claim 1/16, wherein partitioning comprises: assigning the tiles to the at least one tier based on an angle relative to a beam source (Brachet teaches observing each access point from many different angles, which would be stored and correlated accordingly, hence each observation can be correlated to a specific angle for that one tier):
[0061] Once collected (or partially collected), the scanning data is uploaded back to a central access point database (described later in this application) where it is processed. The raw observation points for each access point are used to reverse triangulate the actual physical location of the access points or create a power profile representing the radio propagation of that access point. In order to produce the most accurate calculated location for a particular access points or to create the most accurate power profile, the scanning vehicle must observe the access point from as many different angles as possible. 


As per claim 6, the combo teaches claim 1, wherein the parameters include at least one of: 
subslot size, number of subslots, subslot stagger, time of flight, and jitter size (Zhou teaches scheduling time slots/subslots such that the different nodes do not transmit at the same time (which reads on slot/subslot stagger, see Para’s 67 and 70)).  



As per claims 9 and 20, the combo teaches claim 1/16, wherein the at least one antenna is a directional antenna (Brachet teaches at least the scanning vehicle using a directional antenna AND Zhou’s figure 6 shows that the mobile #602 communicates with the different sectors which inherently would require a directional antenna), thusly one skilled sees that all devices involved, eg. mobiles, access points, etc., can be using directional antennas.  
.  
	

As per claim 16, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, at least Brachet teaches “..A computer program product including one or more non-transitory machine- readable mediums encoding instructions that when executed by one or more processors cause a process to be carried out for unassisted discovery for directional networking of platforms” as found in Figure 1 showing the overall system, Figure 8 shows the Central Network Server’s components #802 thru #808, Figure 9 showing the positioning software, Figure 10 showing the scanning client and figures 15-19 showing the computer “pseudo code” that supports the program/application.




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al./Zhou et al. and furhter in view of Liang US 2016/0080438.
As per claim 2, the combo teaches claim 1, but is silent on wherein the tiles are square shaped.  
Brachet alludes to square shaped tiles (see at least figure 22).
At least Liang US 2016/0080438 teaches a tile-based geographical social interaction system (title) that uses a grid (ie. squares) to divide up the location area, see figures 2, 3, 5-10) showing the square-grid overlay.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the tiles are square shaped, to provide for more precise areas for searching which optimizes the location of each of the found devices (ie. instead of circles which have less precise edges which leads to incorrect/less precise information).



Claims 4-5, 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al./Zhou et al. and furhter in view of Huang et al. US 2014/0364138
As per claims 4 and 18, the combo teaches claim 1/16, but is silent on further comprising prior to assigning the search method: 
ordering some of the plurality of tiles from a lowest elevation to a highest elevation.  
	Note that Brachet teaches the concept of elevation is known but does not have to be used (see Para #94) since most access points are located near the ground.
	At least Huang et al. US 2014/0364138 teaches that an elevation parameter can be stored and used in the processing.  One skilled understands that the access point elevations can be stored in any manner, to include lowest to highest elevations (which can affect the location determination and would want to be known):
[0094] While the access point database may include elevation information, making it possible to locate client devices in three dimensions, the tiling system partitions the database using only the longitude and latitude dimensions. Since all Wi-Fi access points are relatively close to the ground, it is not necessary for the tiling system to take the elevation dimension into account, though elevation information may still be used in estimating the location of a client device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that further comprising prior to assigning the search method ordering some of the plurality of tiles from a lowest elevation to a highest elevation, to provide for using ordered elevations which yield more precise calculations when understanding the Elevation (and LAT/LONG) of each found access point.





As per claim 5, the combo teaches claim 4, wherein ordering further comprises: determining whether or not the first tile is included in the plurality of tiles by searching in a clockwise direction in an angular space (Both Brachet and Zhou teach methods of performing a search of the proximate area and Zhou shows in Figure 6 that each sector can be searched in a specific direction (eg. clockwise, counter-clockwise, etc.) from a starting point to an ending point whereupon the device will understand if/when each sector has been searched, which reads on the claim’s limitation of understanding if a first tile is included).


As per claims 7 and 19, the combo teaches claim 1/16, but is silent on wherein after executing the schedules; 
establishing a data link between the at least one antenna to the further (other?) antenna.  
Brachet and Zhou teach discovering other access points and mobile devices but don’t explicitly teach establishing a connection to another device.
At least Huang et al. US 2014/0364138 teaches that a wireless network can support mobile communications and the finding of at least a wireless gateway (ie. access point, etc.) which it can communicate with so that it can (perhaps) connect to another mobile device/user.  Thusly, once the gateway(s)/antenna(s) is/are found, the mobile can select one to establish a data link to:
[0002] A wireless communications network can employ various technologies for mobile devices to communicate wirelessly. The wireless communications network can include one or more wireless access gateways for connecting a mobile device to another mobile device or to a wired network. The wireless access gateways can include, for example, cell towers or wireless access points (WAPs) of a wireless local area network (WLAN) or a metropolitan area network (MAN). Each of the wireless access gateways can serve mobile devices located in a geographic area (e.g., a cell of a cellular network).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein after executing the schedules AND establishing a data link between the at least one antenna to the further (other?) antenna, to provide the ability to determine proximate access points and then connect to a chosen one for communications support.


As per claim 8, the combo teaches claim 7, wherein the at least one antenna and the further antenna are directional antennas (Brachet teaches at least the scanning vehicle using a directional antenna AND Zhou’s figure 6 shows that the mobile #602 communicates with the different sectors which inherently would require a directional antenna), thusly one skilled sees that all devices involved, eg. mobiles, access points, etc., can be using directional antennas.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414